Citation Nr: 1208206	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1996 to February 1999 and from December 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that, in pertinent part, denied the above claims.

In October 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As an initial matter, the Board notes that the record reflects that the Veteran had two  periods of active service, the first extending from February 1996 to February 1999: and the second extending from December 2003 to October 2004.  While there are copies of some service treatment records of record, it does not appear that complete service treatment records from either period of active service have been associated with the Veteran's claims file.  As these records are clearly pertinent to the claim, inasmuch as they may reveal evidence as to the onset and continuity of symptomatology, they must be sought.  Regulations provide that efforts must be made to secure such outstanding records, and with federal records, 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 

During the Veteran's October 2011 hearing, he indicated that he was receiving ongoing treatment at the VA medical care facility in Clarksburg, West Virginia.  Additionally, he indicated that he had received ongoing treatment with his private medical care provider, M. Schwarzenberg, M.D.  A review of his claims file reveals that neither VA outpatient treatment records from Clarksburg, West Virginia, nor private medical treatment records from Dr. Schwarzenberg have been associated with the claims file.  Accordingly, on remand, the identified private and VA medical treatment records must also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the issue of service connection for a heart disorder, during his October 2011 hearing, the Veteran suggested that his asserted heart disorder may be etiologically related to his service-connected hypertension.  The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) . See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).   Establishing service connection on a secondary basis, therefore, requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

Moreover, the medical evidence of record shows that following the Veteran's first period of active service, but prior to his second period of active service, he was treated for reported chest pain.  In June 2004, during his second period of active service, he was diagnosed with vasovagal episode and dysrhythmia.  In this regard, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In view of the foregoing, the Veteran must be scheduled for a VA examination to determine whether he has a current heart disorder and, if so, whether such was a preexisting condition aggravated by service or, if not, a disorder directly related to service or aggravated by a service-connected disability (i.e., his hypertension).
With regard to the issue of service connection for gastroesophageal reflux disease, during his October 2011 hearing, the Veteran indicated that his symptoms began during his second period of active service.  While he indicated in his October 2003 report of medical examination that he had a history of frequent indigestion or heartburn, clinical evaluation was noted to be within normal limits.  An available service treatment record from the Walter Reed Army Medical Center dated in April 2004 shows that the Veteran was being treated for intermittent heartburn.  The Veteran testified that he had been having ongoing symptoms since that time.  In light of the Veteran's competent report as to the onset and continuity of symptoms, the Board finds that a VA compensation examination and opinion is needed to assist in making a determination on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In particular, the examination must take into consideration the Veteran's documented inservice treatment for heartburn and his report of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

With regard to the issue of service connection for a low back disorder, during his October 2011 hearing, the Veteran indicated that his symptoms began during his first period of active service, and that he had also reinjured his back during his second period of active service.  The Veteran's June 1995 enlistment report of medical examination shows that at the time of his entrance into service, a history of asymptomatic scoliosis was noted.  Thereafter, medical evidence of record following the Veteran's first period of active service, but prior to his second period of active service, shows that in March 2003, he was diagnosed with moderate to severe disc space narrowing at 4-5 and 5-S1 level, with no fracture or acute process.  A service treatment record dated in May 2004 (during his second period of active service) shows that the Veteran provided a six year history of a back injury with severe back pain.  This would have placed the injury during his first period of active service.  The assessment was lumbar strain with questionable mild nerve impingement.  During his October 2011 hearing, the Veteran reported a continuity of symptomatology since service.  In view of the foregoing, the Veteran must be scheduled for a VA examination to determine whether he has a current low back disorder and, if so, whether such was a preexisting condition aggravated by service 
or, if not, a disorder directly related to service.  See Wagner, 370 F.3d at 1089; Cotant, 17 Vet. App. at 123-30; McLendon, 20 Vet. App. at 79; Dalton, 21 Vet. App. at 23. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any additional service treatment records or abstracts thereof, through contact with the National Personnel Records Center, the service department, or other applicable source.  Once obtained, such records must be made a part of the Veteran's claims file.

Efforts to obtain these federal records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159 must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  The RO/AMC shall contact the appropriate VA medical facilities, to include the VA medical center in Clarksburg, West Virginia, and attempt to obtain any medical treatment records pertaining to the Veteran.  All records obtained should  be associated with the Veteran's claims file.  If there are no such records available, the Veteran must be so notified and afforded an opportunity to respond.

3.  The RO/AMC shall contact the Veteran to ascertain if he has obtained private treatment for his asserted disabilities with M. Schwarzenberg, M.D., or any other private medical care provider.  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142).  Any identified private treatment records shall then be obtained and associated with the claims file.  If a negative response is received from the Veteran, such should be associated with the claims file.  If there are no such records available, the Veteran must be so notified and afforded an opportunity to respond. 

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted heart disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests: 

(a)  Whether it is at least as likely as not that the Veteran has a current heart disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed heart disorder is related to service; 

(c)  Whether it is at least as likely as not that a pre-existing  heart disorder was aggravated (permanently worsened) beyond the natural progression of the disease as the result of the Veteran's active service from December 2003 to October 2004; and 

(d)  Whether it is at least as likely as not that any such diagnosed heart disorder was either (a) caused by or (b) is aggravated (permanently worsened) by his service-connected hypertension.

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of cardiac symptoms, as well as, any medical evidence of such disorder.  A complete rationale for all conclusions and opinions must be provided. 

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted gastroesophageal reflux disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted. 

All pertinent symptomatology and findings must be reported in detail.  The examiner must record a detailed history of in-service and post-service symptomatology.  The examiner must consider the competent statements of the Veteran as to the onset and continuity of symptomatology since service. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that any current gastro-intestinal disorder, to include gastroesophageal reflux disease, found on examination is related to the Veteran's period of active service, or to any incident therein.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion. 

6.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted low back disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted. 

The examiner shall address the following opinion requests: 

(a)  Whether it is at least as likely as not that the Veteran has a current low back disorder; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed heart disorder is directly related to his period of active service; or

(c)  Whether it is at least as likely as not that a pre-existing  low back disorder (scoliosis) was aggravated (permanently worsened) beyond the natural progression of the disease as the result of the Veteran's periods of active service. 

In discussing the requested opinion(s), the examiner must acknowledge the Veteran's competent lay statements as to the onset and continuity of low back symptoms, as well as, any medical evidence of such disorder.  A complete rationale for all conclusions and opinions must be provided. 

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

